Exhibit 17.2 Resignation Letter of Eddy Huang LETTER OF RESIGNATION Date: January 1, 2012 The Board of Directors China XD Plastics Company Limited (the "Company") No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 To: The Board of Directors I hereby tender my unconditional and irrevocable resignation as a director of the Company and a member of the Compensation Committee of the Board of Directors of the Company with effect from the date of this letter.I confirm that I have not had any disagreements with the Company concerning its operations, policies or practices that have caused, in whole or in part, this resignation. Signed: /s/ Eddy Huang Eddy Huang
